 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LAMAR J. MINOR,                                    No. 2:21-cv-0941 KJM AC P
12                         Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO COUNTY MAIN JAIL,
      et al.,
15
                           Defendants.
16

17

18           Plaintiff, a county prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983

19   and has filed a first amended complaint.

20      I.         Statutory Screening of Prisoner Complaints

21           The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

24   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

25   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

26           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”

27   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

28   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal
                                                        1
 1   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,
 2   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as
 3   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a
 4   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.
 5   Franklin, 745 F.2d at 1227-28 (citations omitted).
 6          “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
 7   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
 8   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
 9   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
10   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context
11   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,
12   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure
13   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
14   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the
15   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain
16   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally
17   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur
18   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).
19          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
20   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
21   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
22   content that allows the court to draw the reasonable inference that the defendant is liable for the
23   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
24   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
25   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
26   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
27   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
28   ////
                                                         2
 1          II.        First Amended Complaint
 2                 The first amended complaint alleges that “Defendants Sacramento County Main Jail, et
 3   al.” violated plaintiff’s constitutional rights when they failed to implement COVID-19 prevention
 4   measures when he initially arrived at the jail and he tested positive for COVID-19 approximately
 5   a month and a half later. ECF No. 8 at 3-4. When he grieved the matter, he received the
 6   following response: “THE UNFORTUNATE NATURE OF A DETENTION facility prevents the
 7   implementation of SOME of the PRACTICES THAT ARE MORE easily exercised by NON-
 8   incarcerated people.” Id. at 3.
 9          III.       Failure to State a Claim
10                 As an initial matter, to the extent plaintiff’s use of “et al.” indicates his intention that there
11   be other defendants, he has identified only the Sacramento County Main Jail as a defendant and it
12   is therefore the only defendant. While “municipalities and other local government units . . . [are]
13   among those persons to whom § 1983 applies,” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690
14   (1978), “a municipality can be liable under § 1983 only where its policies are the ‘moving force
15   [behind] the constitutional violation,’” City of Canton v. Harris, 489 U.S. 378, 389 (1989)
16   (alteration in original) (quoting Monell, 436 U.S. at 694 and Polk County. v. Dodson, 454 U.S.
17   312, 326 (1981)). There must be “a direct causal link between a municipal policy or custom and
18   the alleged constitutional deprivation.” Id. at 385. Although plaintiff alleges that the jail failed to
19   implement proper protocols, he does not allege facts regarding how the jail’s practices were
20   deficient, and the complaint fails to demonstrate any violation of plaintiff’s rights given the
21   generality of the allegations and lack of explanation as to how the conditions affected him
22   personally. The fact that the jail was not able to implement all practices recommended by the
23   Center for Disease Control for non-incarcerated persons does not demonstrate a violation of
24   plaintiff’s constitutional rights. Plaintiff must identify specific failures that he believes violated
25   his rights. Additionally, the fact that plaintiff contracted COVID-19, by itself, does not state a
26   claim for the violation of his constitutional rights. Plaintiff will be given one final opportunity to
27   amend the complaint.
28   ////
                                                                3
 1      IV.      Leave to Amend
 2            If plaintiff chooses to file a second amended complaint, he must demonstrate how the
 3   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo
 4   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how
 5   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th
 6   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link
 7   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,
 8   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official
 9   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,
10   268 (9th Cir. 1982) (citations omitted).
11            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
12   his second amended complaint complete. Local Rule 220 requires that an amended complaint be
13   complete in itself without reference to any prior pleading. This is because, as a general rule, an
14   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
15   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th
16   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled
17   in subsequent amended complaint to preserve appeal). Once plaintiff files an amended complaint,
18   any prior complaints no longer serve any function in the case. Therefore, in an amended
19   complaint, as in an original complaint, each claim and the involvement of each defendant must be
20   sufficiently alleged.
21      V.       Plain Language Summary of this Order for a Pro Se Litigant
22            You are being given one last chance to amend the complaint because the facts you have
23   alleged in the complaint are not enough to state a claim for relief. You need to provide more
24   specific information about what the jail did not do and how the conditions affected you.
25            If you choose to amend your complaint, the second amended complaint must include all of
26   the claims you want to make because the court will not look at the claims or information in the
27   original or first amended complaint. Any claims and information not in the second amended
28   complaint will not be considered.
                                                         4
 1           In accordance with the above, IT IS HEREBY ORDERED that:
 2           1. The first amended complaint fails to state a claim upon which relief may be granted,
 3   see 28 U.S.C. § 1915A, and will not be served.
 4           2. Within thirty days from the date of service of this order, plaintiff may file an amended
 5   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
 6   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket
 7   number assigned this case and must be labeled “Second Amended Complaint.” Plaintiff must file
 8   an original and two copies of the amended complaint. Failure to file an amended complaint in
 9   accordance with this order will result in a recommendation that this action be dismissed.
10           3. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint
11   form used in this district.
12   DATED: June 23, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       5
